Citation Nr: 9902658	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-16 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1950 to March 
1969.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a May 1996 rating action of the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a September 1996 rating action, 
the RO denied service connection for the cause of the 
veteran's death as due to exposure to Agent Orange.  The 
appellant submitted a notice of disagreement (NOD) in October 
1996 and the RO issued a statement of the case (SOC) in 
December 1996.  The appellants substantive appeal was 
received in May 1997.  

Although the rating action on appeal included denial of the 
issue of eligibility for receipt of educational assistance 
benefits under Chapter 35, Title 38, United States Code, and 
the RO included that issue in the SOC, the Board finds that 
that issue is not on appeal.  The appellant has not expressed 
dissatisfaction or disagreement with that determination, nor 
has she expressed a desire to contest that result.  See 
38 C.F.R. § 20.201(1998).  As such, the issue presently 
before the Board is as noted on the preceding page.  


FINDINGS OF FACT

1.  The veteran died in December 1995 due to respiratory 
failure, due to or as a consequence of COPD.  An autopsy was 
not performed.

2.  At the time of his death, service connection was in 
effect for shell fragment wound, left shoulder evaluated as 
noncompensable.  

3.  The veteran was awarded the Combat Infantryman Badge and 
Purple Heart.  His service included a period of active duty 
in Vietnam.  

4.  At the time of his death, the veteran was not shown to 
have had a disability recognized by the VA as etiologically 
related to exposure to herbicide agents used in Vietnam.

5.  No competent evidence has been submitted to show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to the veteran's 
death.

6.  No competent evidence has been presented to show that the 
veteran's service-connected disability contributed materially 
in producing or otherwise accelerating the veteran's death.


CONCLUSIONS OF LAW

A well-grounded claim of service connection for the cause of 
the veterans death has not been presented.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in the appellants 
appeal is whether she has presented evidence of a well 
grounded claim.  If not, her application for service 
connection for the cause of the veterans death must fail, 
and there is no further duty to assist her in the development 
of her claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, the Board 
finds that the appellants claim is not well grounded.

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection for the cause of the veteran's 
death, evidence must be presented which links the fatal 
disease to a period of military service or an already 
service-connected disability.  The law provides that, in 
order to establish service connection for the cause of the 
veterans death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause the 
veterans death.  For a service-connected disability to be 
the cause of death, the disability must singly or with some 
other condition be the immediate or underlying cause, or must 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that the service-connected disability casually shared in 
producing death, but rather there must be evidence of a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

The veterans death certificate shows respiratory failure as 
the immediate cause of death, due to, or as a consequence of, 
chronic obstructive pulmonary disease (COPD).  The appellant 
contends that the veteran's death was the result of exposure 
to Agent Orange or related to severe cold experienced while 
serving in Korea.  

A review of the veteran's DD Forms 214 reveals that he was 
awarded the Combat Infantryman Badge, Purple Heart and Korean 
Service Medal and served on active duty in the Republic of 
Vietnam.  Service medical records from the veteran's 
extensive period of service detail treatment for various 
complaints, including a gunshot wound to the left shoulder.  
There were no complaints or treatment referable to a 
respiratory condition or COPD.  The reports of numerous 
physical examinations conducted during service were negative 
for pertinent complaints.  The report of a November 1968 
retirement examination included normal clinical evaluations 
of all systems and was silent for any significant interval 
history. 

At the time of the veteran's death, service connection was in 
effect for a shell fragment wound of the left shoulder, rated 
as noncompensably disabling.  

Post-service medical records include Womack Army Medical 
Center treatment reports referable to a January 1992 
hospitalization for treatment of left lower lobe pneumonia.  
At that time, the veteran's past medical history was 
considered significant for having quit smoking 10 years 
prior.  

The report of a January 1994 VA Agent Orange History and 
Physical Examination noted the veteran's complaint of 
breathing problems, since the 1970s.  Following 
physical examination, the diagnoses included shortness of 
breath, without comment on etiology.

A veteran who, during active military service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a) (1998).

If a veteran was exposed to a herbicide agent during active 
military service, the following diseases shall be service-
connected, even if there is no record of such disease during 
service:  chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, porphyria cutanea tarda, respiratory 
cancers, soft-tissue sarcomas, acute and subacute peripheral 
neuropathy and prostate cancer.  38 C.F.R. § 3.309(e) (1998).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341-346 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, where the issue involves such a 
question of medical causation, competent evidence which 
indicates that the claim is plausible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Medical evidence associated with the claims file details 
treatment afforded the veteran for pneumonia and include a 
diagnosis of shortness of breath; however, none of the 
records includes a medical opinion or comment on the etiology 
of the conditions.

The Board notes that, as VA regulations have not found an 
association between the development of the pneumonia or COPD 
and exposure to herbicide agents, in that no specific 
determination has been made by the Secretary linking this 
type of condition with herbicide exposure, a presumption of 
service connection in this case is not warranted based on the 
medical evidence of record.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a), 3.309(e); 59 Fed.Reg. 341-346 (1994).

Thus, the appellant has not submitted any medical evidence in 
support of her contentions that the veteran's herbicide 
exposure during service actually played a causative or 
contributory role in producing his death.  The appellant has 
simply made a contention that this is the case, with no 
medical evidence in support of her argument.

Inasmuch as the appellant is offering her own medical 
opinion, the Board would note that the record does not 
indicate that she has any medical expertise to so opine.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In that this 
matter involves questions of medical diagnosis and causation, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993).

Accordingly, as the veteran's COPD is not one of the diseases 
entitled to a presumption of service connection based upon 
exposure to Agent Orange, and as the appellant has not 
submitted any other medical evidence which demonstrates a 
causal link between the veteran's herbicide exposure in 
service and his subsequent development of COPD, the Board is 
of the opinion that the appellant has not presented a well-
grounded claim based on the theory exposure to Agent Orange.  
38 U.S.C.A. § 5107(a).

Regarding the appellants claim that the veteran's death was 
related to exposure to severe weather conditions while 
serving in Korea, there is no competent medical evidence in 
the record of such a link and the appellants own statement 
is not sufficient to establish a link as she is not a medical 
expert.   See Espiritu, supra.

There is no medical evidence attributing the veteran's 
shortness of breath or pneumonia to service or to a service-
connected disability.  Likewise, no medical evidence has been 
submitted which attributes the respiratory failure or COPD 
noted on the death certificate to service.  Absent competent 
medical evidence linking the cause of death to military 
service or to a service-connected disability, or without 
competent evidence showing that an already service-connected 
disability contributed in any way to the fatal disease 
process, the Board finds that the appellant has not met the 
burden of submitting a well-grounded claim.  The appellants 
allegation alone is not enough to make her claim well 
grounded.  See Espiritu, supra.  

The Board notes that since the appellants claim is not well-
grounded, she cannot invoke the VAs duty to assist in the 
development of the claim under 38 U.S.C.A. § 5107(a).  
Grivois v. Brown, 6 Vet. App. 136 (1994).

In claims that are not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to her claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete her application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  The VA has met this obligation in the rating actions 
and statement of the case.  


ORDER
As a well-grounded claim of service connection for the cause 
of the veteran's death has not been submitted, this appeal is 
denied. 




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
